Citation Nr: 9905751	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to December 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

In a December 1982 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
was apparently informed of the RO's decision, as the record 
indicates that the veteran filed a substantive appeal as to 
this rating action.  Subsequently, in an August 1984 
decision, the Board denied the veteran's claim.  As such, the 
Board's decision became final in accordance with applicable 
law.

In April 1994, the RO received the veteran's request to 
reopen his claim.  The RO, in correspondence to the veteran 
dated in September 1994, denied the veteran's claim, 
referencing earlier correspondence in which the RO informed 
the veteran that new and material evidence was required.  The 
veteran subsequently filed this appeal.

For the reasons discussed below, the Board is of the opinion 
that an intervening change in the laws and regulations 
addressing PTSD in pertinent part, effective November 7, 
1996, has created a new basis of entitlement for the veteran, 
as through liberalization of the requirements for entitlement 
to a benefit, and that the issue properly before the Board 
for consideration is entitlement to service connection for 
PTSD, not whether new and material evidence has been 
submitted to reopen a finally disallowed claim.  See 
38 U.S.C.A. §§ 5110(g) (West 1991); see also Spencer v. 
Brown, 4 Vet. App. 283 (1993).  As such, the veteran's claim 
is reopened.



FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for PTSD in an August 1984 decision.

2.  Subsequent to the veteran' appeal in this instance, 
regulatory amendment effective November 7, 1996, created a 
new basis of entitlement for the veteran, through substantial 
modification of the criteria for diagnosing PTSD. 

3.  The veteran was scheduled for a VA psychiatric 
examination and notified of this appointment in 
correspondence dated in July 1998; the veteran failed to show 
for the examination, and the record is negative for any 
request by the veteran to reschedule the examination. 


CONCLUSIONS OF LAW

1.  The Board's August 1984 decision which denied the 
veteran's claim of entitlement to service connection for PTSD 
is final; however liberalizing legislation effective during 
the pendency of the veteran's appeal in this instance creates 
a new basis of entitlement to service connection for PTSD, 
and the veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 
5110(g), 7104 (West 1991).

2.  As the veteran failed to report for a VA examination 
scheduled in conjunction with a reopened claim, the benefit 
sought on appeal must be denied.  38 U.S.C.A. § 501 (West 
1991); 38 C.F.R. § 3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1997).  Board 
decisions are also final and may be reopened only upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991).

However, law and regulation prohibiting the reopening of a 
finally disallowed claim without the presentation of new and 
material evidence do not preclude de novo adjudication of a 
claim, on essentially the same facts previously considered 
and denied, where there has been an intervening change in the 
law or regulation which creates a new basis of entitlement to 
a benefit.  See Spencer v. Brown, supra.  Further, prior RO 
determinations concerning new and material evidence are not 
binding upon the Board, and the Board may address the 
question of whether new and material evidence has been 
presented, as warranted.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Green v. Brown, 4 Vet. App. 382 (1993).  In 
effect, then, the Board is authorized to reopen a veteran's 
claim, in certain instances.

Here, the Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
regulations addressing, in pertinent part, PTSD claims, 
including the incorporation of the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV) into the Code of Federal 
Regulation.  See 62 Fed. Reg. 52, 695 (October 8, 1996).  
Compared to the previously adopted third edition of the DSM 
(DSM-III), the new DSM-IV utilizes substantially modified 
criteria for diagnosing PTSD.  See generally Cohen v. Brown, 
10 Vet. App. 128 (1997); see also Helfer v. West, 11 Vet. 
App. 178 (1998).

With respect to reopened claims, VA regulation states that 
when a veteran fails to report for an examination scheduled 
in conjunction with a reopened claim, the claim shall be 
denied.  See 38 C.F.R. § 3.655.  

II.  Factual Background

The Board denied the veteran's claim of entitlement to 
service connection for PTSD in an August 1984 decision.  
Review of the Board's decision indicates that DSM-III 
criteria for diagnosing PTSD were considered in the reasons 
and bases for the Board's denial.  In April 1994, the veteran 
attempted to reopen his claim, which the RO denied in 
September 1994, stating that no new and material evidence had 
been submitted, as required and requested.  Subsequent to the 
veteran's appeal in this instance, substantive changes were 
made to law and regulation addressing PTSD, including the 
criteria for diagnosing PTSD.  These changes, in the form of 
DSM-IV criteria, were found to have a liberalizing effect and 
created a new basis of entitlement.  Here, they created a new 
basis of entitlement to service connection for PTSD.

Administrative notes contained in the veteran's claims file 
indicate that the veteran was scheduled for a VA psychiatric 
examination, in order to evaluate the veteran's current 
diagnosis and extent of disability.  The veteran failed to 
report for this examination, and all procedural attempts to 
contact the veteran were unsuccessful.  Mail was returned 
marked "not at this address," and the last phone number of 
record was no longer in service.  The veteran's service 
organization also stated that it had been unsuccessful in 
contacting the veteran.  A supplemental statement of the case 
was issued (dated in August 1998), in which the RO noted the 
veteran's failure to appear and stated that no new and 
material evidence had been received to reopen the veteran's 
claim of service connection for PTSD and that without a 
current diagnosis of PTSD to confirm the prior 1982 
diagnosis, service connection could not be established.


III.  Analysis

In consideration of the veteran's claim, the Board emphasizes 
the great weight placed on the chronology of events discussed 
above and the intervening change in the law during the 
pendency of the veteran's appeal.  In essence, what began as 
a perfected appeal as to the issue of new and material 
evidence became a reopened claim of entitlement to service 
connection for PTSD, based upon the creation of a new basis 
of entitlement.

Here, the prior, final disallowance of the veteran's claim of 
entitlement to service connection for PTSD (the Board's 
August 1984 decision) was based, in pertinent part, upon the 
criteria for diagnosing PTSD then in effect, DSM-III.  
Subsequent to the veteran's appeal in this instance, however, 
in November 1996, the criteria for diagnosing PTSD found in 
DSM-IV were incorporated into the Code of Federal Regulation.  
As discussed above, DSM-IV criteria are substantially 
modified from the earlier DSM-III criteria.  See generally 
Cohen v. Brown, supra; see also Helfer v. West, supra.  As 
applied then, the DSM-IV criteria have a liberalizing effect 
as concerns the veteran's claim of entitlement to service 
connection for PTSD.  Such liberalizing effect creates a 
claim separate and distinct from the claim previously and 
finally denied prior to this intervening and liberalizing 
change in the law.  See Spencer v. Brown, supra.  As such, 
the veteran has a reopened claim of entitlement to service 
connection for PTSD.

Given this reopened claim, failure on the veteran's part to 
report for a VA examination scheduled in conjunction with his 
reopened claim has adverse consequences on the adjudication 
of the veteran's claim in this instance.  See 38 C.F.R. 
§ 3.655.  Here, VA regulation mandates, as discussed above, 
that the veteran's claim be denied, for failure to report.  
Id.

In reaching these determinations, particularly that the 
veteran's claim is indeed a reopened claim and that new and 
material evidence is not required in this instance, the Board 
recognizes the concern of the veteran being prejudiced by its 
actions and the prohibition of such prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). However, the Board finds no 
such prejudice here.  Specifically, the Board notes that 
correspondence to the veteran (dated in July 1998), generated 
in connection with the veteran's scheduled VA examination, 
during the pendency of the veteran's appeal as to whether new 
and material evidence had been presented to reopen his claim 
of entitlement to service connection for PTSD, informed the 
veteran of the possibility of adverse consequences on his 
claim given his failure to report for examination.  The RO 
also informed the veteran that information requested in the 
VA examination addressed questions of causation and/or 
symptomatology and physical findings vital to the veteran's 
claim.  This notification, regardless of the issue certified 
for appeal to the Board, works to put the veteran on notice 
as to the importance of his appearance and the information to 
be gathered from examination.  Further, by reopening the 
veteran's claim of service connection for PTSD without regard 
for the need of new and material evidence, the Board has 
afforded the veteran's claim greater consideration than 
afforded by the RO.  Here, the veteran's claim was not denied 
because of the merits of the case or the absence of new and 
material evidence of record.  Rather, the Board denied the 
veteran's claim based strictly upon regulatory mandate.  The 
veteran failed to appear for an examination scheduled in 
conjunction with his claim.  See 38 C.F.R. § 3.655.  As just 
discussed, the veteran was provided with notice as to 
possible adverse consequences in the adjudication of his 
claim should he fail to report.  The Board stresses that 
should contact be reestablished with the veteran at some 
future date and he reports for a VA examination, he will be 
placed once again in the exact procedural position he 
occupied when the RO issued its August 1998 supplemental 
statement of the case and his claim was certified to the 
Board for consideration.



ORDER

Entitlement to service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

